JUSTICE BUCKLEY, dissenting: I respectfully dissent. When determining whether a litigant has complied with the statutory requirements which would entitle the litigant to an absolute right to change in venue without inquiry into the propriety of his petition asserting prejudice, the statutory requirements are to be liberally construed in order to effect rather than defeat a change of venue, particularly where judicial prejudice is charged. (Frede v. McDaniels (1976), 37 Ill. App. 3d 1053, 347 N.E.2d 259.) Defendant here has not disputed plaintiffs compliance with statutory requirements as to the form of the petition, and it is evident that plaintiff has also satisfied the statute’s timeliness requirement by filing the petition before the trial court had ruled on any “substantial issue” in the case.1 (See Ill. Rev. Stat. 1987, ch. 110, par. 2—1001(c).) The majority holds that the trial court here properly denied plaintiff’s petition under the statutory requirement of reasonable notice to the adverse party. See Ill. Rev. Stat. 1987, ch. 110, par. 2-1001(e). While the determination of a party’s compliance with the reasonable notice requirement is dependent upon the circumstances in each particular case and should not be disturbed absent an abuse of discretion (Intini v. Schwartz (1979), 78 Ill. App. 3d 575, 397 N.E.2d 84; Anderson v. City of Wheaton (1975), 25 Ill. App. 3d 100, 323 N.E.2d 129), the instant circumstances indicate that the trial court abused its discretion in failing to liberally construe the notice provision to effect a change of venue. Unlike the cases cited by the majority, where notice was given within hours of the petition and scheduled hearing date (see Buckingham, 16 Ill. App. 3d 534, 306 N.E.2d 655; Hutson v. Wood (1914), 263 Ill. 376, 105 N.E. 343), plaintiff presented the motion to the trial court and to defendant’s counsel three days prior to the scheduled hearing date, having learned of the basis for the petition, the ex parte communication with the trial court, only a few days before presenting the petition. Furthermore, the record discloses that prior to filing his petition, plaintiff appeared ready for trial on two prior scheduled trial dates in which defendant failed to appear on one occasion and requested a continuance on the other. In my judgment, the trial court abused its discretion in finding under these circumstances that plaintiff had not satisfied the statutory notice requirement and therefore erred in denying plaintiff’s absolute right to a change of venue. Because any order entered subsequent to an improper denial of a change of venue is void (Wheaton National Bank v. Aarvold (1973), 16 Ill. App. 3d 193, 305 N.E.2d 541), I would reverse the orders of the circuit court denying the petition for change of venue and dismissing the case for want of prosecution and would remand the cause for further proceedings.  The trial court had entered only two rulings prior to the petition for change of venue, a denial of plaintiff’s motion for a default judgment and an allowance of defendant’s motion for a continuance as to the scheduled trial date. Neither of these rulings renders the motion untimely under the statute, as neither relates to issues concerning the merits of the case or afforded plaintiff an opportunity to form an opinion that the court might treat his cause unfavorably. See Stroller v. Paul Revere Life Insurance Co. (1987), 163 Ill. App. 3d 438, 517 N.E.2d 5; In re Custody of Peterson (1984), 129 Ill. App. 3d 887, 473 N.E.2d 412, rev’d on other grounds (1986), 112 Ill. 2d 48, 491 N.E.2d 1150.